NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 XIAOHUA HUANG,
                  Plaintiff-Appellant

                           v.

       HUAWEI TECHNOLOGIES CO., LTD.,
               Defendant-Appellee
            ______________________

                      2019-1726
                ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 2:16-cv-00947-JRG-RSP,
Judge J. Rodney Gilstrap.
                 ______________________

               Decided: October 9, 2019
               ______________________

   XIAOHUA HUANG, Los Gatos, CA, pro se.

   SCOTT W. BREEDLOVE, Carter Arnett, PLLC, Dallas,
TX, for defendant-appellee. Also represented by E. LEON
CARTER.
                ______________________

Before PROST, Chief Judge, MOORE and WALLACH, Circuit
                       Judges.
2                   HUANG v. HUAWEI TECHNOLOGIES CO., LTD.




PER CURIAM.
    Xiaohua Huang appeals a decision of the United States
District Court for the Eastern District of Texas granting
summary judgment in favor of Huawei Technologies Co.
Ltd. (“Huawei”). See Huang v. Huawei Techs. Co., No. 16-
CV-00947-JRG-RSP, 2019 WL 1246260 (E.D. Tex. Feb. 12,
2019), report and recommendation adopted, No. 16-CV-
00947-JRG-RSP, 2019 WL 1239433 (E.D. Tex. Mar. 18,
2019). Mr. Huang also appeals an order of the district court
denying his motion to transfer. See J.A. 115–17. Because
the district court did not abuse its discretion in denying Mr.
Huang’s motion to transfer and because Mr. Huang’s
claims are barred by claim preclusion and the Kessler doc-
trine, we affirm.
                        BACKGROUND
    Mr. Huang filed a first lawsuit against Huawei in the
Eastern District of Texas on August 14, 2015. Huang v.
Huawei Techs. Co., 2:15-cv-1413-JRG-RSP (E.D. Tex. Aug.
14, 2015) (“Case 1”). He alleged that Huawei products con-
taining certain third-party chips infringed U.S. Patent
Nos. RE 45,259, 6,744,653, and 6,999,331.
     On June 1, 2016, Mr. Huang moved for leave to amend
his December 1, 2015 infringement contentions. He sought
to add dozens of new accused products and product fami-
lies. The district court denied his motion.
    Mr. Huang then filed the present action in the Eastern
District of Texas. Huang v. Huawei Techs. Co., 2:16-cv-
00947-JRG-RSP (E.D. Tex. Aug. 26, 2016) (“Case 2”). He
alleged infringement of the patents asserted in Case 1 by
the products he had attempted to add to Case 1.
   Meanwhile, the court granted summary judgment of
noninfringement in Case 1. Mr. Huang appealed.
   Huawei then moved for summary judgment in Case 2
based on claim preclusion and the Kessler doctrine, Kessler
HUANG v. HUAWEI TECHNOLOGIES CO., LTD.                     3



v. Eldred, 206 U.S. 285 (1907). The district court stayed
Case 2 pending the resolution of Mr. Huang’s appeal in
Case 1. On June 8, 2018, this Court affirmed the district
court’s grant of summary judgment in Case 1. Huang v.
Huawei Techs. Co., 735 F. App’x 715, 722 (Fed. Cir. 2018),
cert. denied, 139 S. Ct. 2623 (2019). Following that deci-
sion, Mr. Huang moved to transfer venue in Case 2 to the
Northern District of California. After lifting the stay, the
district court denied that motion. Then, finding that the
Case 2 accused products are “essentially the same” as those
accused in Case 1, the district court entered summary judg-
ment for Huawei based on claim preclusion.
    Mr. Huang appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(1). For the reasons stated below, we hold
that the district court did not abuse its discretion when it
denied Mr. Huang’s motion to transfer venue and did not
err in deciding that Mr. Huang is precluded from pursuing
his claims of infringement in Case 2.
                        DISCUSSION
                              I
    We review a district court’s ruling on a motion to trans-
fer venue under 28 U.S.C. § 1404 under the law of the re-
gional circuit, in this case the Fifth Circuit. In re
Link_A_Media Devices Corp., 662 F.3d 1221, 1222–23 (Fed.
Cir. 2011). In the Fifth Circuit, the decision whether to
transfer venue under § 1404 is reviewed for abuse of dis-
cretion. Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th
Cir. 1989). An abuse of discretion may be found where the
district court’s decision relies on an erroneous view of the
law or on a clearly erroneous view of the evidence. Esmark
Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir. 1994).
    Section 1404 grants the district court discretion to
transfer a case “[f]or the convenience of parties and wit-
nesses” and “in the interest of justice.” Mr. Huang argues
that transfer was proper because it was both in the interest
4                   HUANG v. HUAWEI TECHNOLOGIES CO., LTD.




of justice and more convenient. Neither argument has
merit. First, he alleges that Huawei had undue influence
over the proceedings in the Eastern District of Texas. He
claims that Huawei “retained the lawyers having interest
conflict[s] with the Judge to avoid paying the royalty.” Ap-
pellant’s Br. at 70. Mr. Huang proffers no evidence of the
alleged conflict.
     Second, Mr. Huang argues that the Northern District
of California would be more convenient based on the par-
ties’ presence there. Id. at 68. Mr. Huang chose, however,
to file in the Eastern District of Texas despite residing in
California. J.A. at 116. Mr. Huang’s decision weighs heav-
ily against any argument that the Eastern District of Texas
is inconvenient. Neither of Mr. Huang’s arguments evi-
dence an erroneous view of the law or clearly erroneous
view of the evidence by the district court. Thus, we do not
find an abuse of discretion in the district court’s denial of
Mr. Huang’s motion.
                             II
     We review a district court’s grant of summary judg-
ment under the law of the regional circuit. Mohsenzadeh
v. Lee, 790 F.3d 1377, 1381 (Fed. Cir. 2015). The Fifth Cir-
cuit reviews grants of summary judgment de novo. Keelan
v. Majesco Software, Inc., 407 F.3d 332, 338 (5th Cir. 2005).
Summary judgment is appropriate where there is no genu-
ine dispute of material fact and the moving party is entitled
to judgment as a matter of law. Johnson v. World All. Fin.
Corp., 830 F.3d 192, 195 (5th Cir. 2016). A dispute is gen-
uine if a reasonable fact finder could find for the nonmov-
ing party. Id.
    The district court granted summary judgment in favor
of Huawei because Huang’s claims were barred by claim
preclusion. Whether a cause of action is barred by claim
preclusion is a question of law, which we review de novo,
applying the law of the regional circuit. SimpleAir, Inc. v.
Google LLC, 884 F.3d 1160, 1165 (Fed. Cir. 2018). The test
HUANG v. HUAWEI TECHNOLOGIES CO., LTD.                       5



for claim preclusion in the Fifth Circuit has four elements:
(1) the parties in the subsequent action are identical to, or
in privity with, the parties in the prior action; (2) the judg-
ment in the prior case was rendered by a court of competent
jurisdiction; (3) there has been a final judgment on the mer-
its; and (4) the same claim or cause of action is involved in
both suits. Duffie v. United States, 600 F.3d 362, 372 (5th
Cir. 2010).
    Because the parties are identical, the judgment in the
prior case was rendered by a court of competent jurisdic-
tion, and the earlier judgment is final, the parties’ dispute
centers on the fourth element of claim preclusion, whether
the same cause of action is involved in both suits. We apply
our own law to resolve whether two patent causes of action
are the same. Senju Pharm. Co. v. Apotex Inc., 746 F.3d
1344, 1348 (Fed. Cir. 2014).
     Claim preclusion in a patent case typically exists when
a patentee attempts to assert the same patent against the
same party and the same subject matter. Id. Subject mat-
ter is the same for claim preclusion purposes if the earlier
accused devices and the devices accused in the current ac-
tion are “essentially the same.” Foster v. Hallco Mfg. Co.,
947 F.2d 469, 479–80 (Fed. Cir. 1991). Devices are “essen-
tially the same” if they are “materially identical.” Nystrom
v. Trex Co., 580 F.3d 1281, 1285–86 (Fed. Cir. 2009).
     Here, the district court found that there was no genu-
ine dispute that the accused devices in Case 1 and Case 2
are essentially the same. See Huang, 2019 WL 1246260, at
*5. We agree. A comparison of the infringement charts
filed in each case reveals that the charts are identical, map-
ping each other word-for-word. Any alleged difference be-
tween the accused products in each case is therefore
unrelated to the limitations in the claim of the patents. Ac-
umed LLC v. Stryker Corp., 525 F.3d 1319, 1324 (Fed. Cir.
6                   HUANG v. HUAWEI TECHNOLOGIES CO., LTD.




2008). Thus, the Case 2 chips are essentially the same as
the Case 1 chips for purposes of claim preclusion. 1
                       CONCLUSION
    We have considered Mr. Huang’s remaining argu-
ments, but find them unpersuasive. For the foregoing rea-
sons, we affirm the district court’s denial of Mr. Huang’s
request to transfer venue and grant of summary judgment.
                       AFFIRMED
                          COSTS
    No costs.




    1    As for post-judgment activity, the district court
findings that the Case 1 and Case 2 chips are essentially
the same and its finding of non-infringement in Case 1, suf-
fice to preclude the claims at issue. See Brain Life, 746
F.3d at 1056–57 (citing Kessler, 206 U.S. at 285–89).